Citation Nr: 1200153	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-41 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 27, 2006, for the award of service connection for lumbar spine spondylosis with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from April 1977 to April 1980.  

In December 2006, the Winston-Salem, North Carolina, Regional Office (RO) reopened the Veteran's claim and granted service connection for lumbar spine spondylosis with degenerative disc disease and effectuated the award as of April 26, 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision which denied an effective date prior to April 26, 2006, for the award of service connection for lumbar spine spondylosis with degenerative disc disease.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an earlier effective date is warranted for the award of service connection for lumbar spine spondylosis with degenerative disc disease as the RO's November 12, 1980, rating decision failed to properly review his service treatment records.  

The United States Court of Appeals for Veterans Claims (Court) has held that there is no such freestanding claim as a "claim for an earlier effective date."  The Court clarified that a claimant could however overcome the finality of a prior decision in an attempt to gain an earlier effective date by either requesting a revision of the decision based on clear and unmistakable error or a claim to reopen based upon new and material evidence.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  
In a December 2007 written statement, the Veteran advanced that:

I would like to request an earlier effective date of my [service-connected] back condition.  In your VA letter dated November 12, 1980, you denied my claim, but in your April 2006 letter, you granted me [service connection] for my back.  I would like for my effective date to go back to my original claim date of November 1980.  In your decision to grant me [service connection], you referenced my [service treatment records].  

At the February 2011 hearing before the Veterans Law Judge sitting at the RO, the Veteran clarified that:

... if it was ... clearly the VA's fault for not looking at the situation ... the benefit would be awarded to the Veteran ... because I feel that if they would have looked in my record in 1980, they would have seen that I was treated the whole time while I was in there.  They said there wasn't any evidence.  ...  Because of all of that is there in black and white.  I feel that they did not look at my medical records.  

Given the above cited statements and the Court's decision in Rudd, the Veteran should be requested to clarify whether he is requesting revision of the November 12, 1980, rating decision denying service connection for a back disorder based upon clear and unmistakable error.  

In reviewing the written notice of December 20, 2006, rating decision granting service connection for lumbar spine spondylosis with degenerative disc disease provided to the Veteran, the Board observes that it is date stamped "JAN 31 2006," a date prior to the rating decision.  Given this fact, the RO should take action to ascertain the correct date of the written notice provided to the Veteran.  Such action is necessary to a proper adjudication of the instant appeal.  
Accordingly, this case is REMANDED for the following action: 

1.  Contact the Veteran and request that he clarify whether he is requesting revision of the RO's November 12, 1980, rating decision denying service connection for a back disorder based on clear and unmistakable error.  

2.  Determine the actual date of the written notice of December 20, 2006, rating decision granting service connection for lumbar spine spondylosis with degenerative disc disease provided to the Veteran.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

